OPINION
ONION, Judge.
The offense is robbery by assault; the punishment, 35 years’ confinement in the Texas Department of Corrections.
This is an appeal from a conviction following a plea of guilty before the court after waiver of trial by jury. Such *284plea was heard together in the trial court with the pleas of guilty in Simmons v. State, 457 S.W.2d 281 and Simmons v. State, 457 S.W.2d 284.
The three grounds of error asserted here are the same as the first three grounds of error in Simmons v. State, 457 S.W.2d 281 this day decided, and for the same reasons set forth in that opinion are overruled.
The judgment is affirmed.